Citation Nr: 0303303	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-24 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for the service 
connection bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service during the Vietnam Era.

This appeal arises from a December 1999 rating decision of 
the North Little Rock, Arkansas Regional Office (RO), which 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation.

The veteran presented testimony during an October 2002 Travel 
Board hearing which was conducted by the undersigned.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  On VA audiology evaluation in July 2002, the veteran's 
bilateral sensorineural hearing loss was manifested by an 
average pure tone threshold, in decibels, at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz of 60 in the right ear and 52.5 
in the left ear.  Speech discrimination ability was 82 
percent in the right ear and 86 percent in the left ear.  

3.  The veteran has Level IV hearing loss in the right ear 
and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service connected bilateral sensorineural hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§  3.321, 4.1, 4.2, 4.7, 4.85, 4.86 Diagnostic Code 
6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the December 
1999 rating decision of the evidence needed to substantiate 
his claim.  He was provided an opportunity to submit such 
evidence.  In the August 2000 statement of the case and the 
August 2002 supplemental statement of the case, the RO 
notified the veteran of the regulations relating to his 
claim, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  In 
addition, the RO has issued letters to the veteran in July 
1999 and May 2001 in which he was informed as to VA's duty to 
assist him in obtaining evidence for his claim, what had been 
done to assist the veteran with his claim, and what 
information or evidence that VA needed from the veteran.  The 
Board finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim (to include 
what evidence VA would obtain and what evidence the veteran 
would obtain).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
medical records have been obtained (see transcript of 
personal hearing).  The veteran has been afforded two VA 
audiology examinations.  He also presented testimony at an 
October 2002 Travel Board hearing.  In short, VA has 
fulfilled the duty to assist by aiding the veteran in 
obtaining evidence that relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

Of record are reports of audiological evaluations from Poplar 
Bluff Hearing Services dated in August 1999 and July 2002 and 
a January 2001 report from Triplet Hearing Centers.

On authorized VA audiological evaluation in August 1999, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
65
70
LEFT
15
35
45
50
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 86 percent in the left ear.  
It was noted that the veteran had never worn hearing aids.  
The diagnosis was symmetric mild to severe bilateral 
sensorineural hearing loss. 

On authorized VA audiological evaluation in July 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
70
70
LEFT
20
40
50
60
69

Speech audiometry revealed speech recognition ability of  82 
percent in the right ear and of 86 percent in the left ear.

The veteran testified in October 2002 that a higher 
evaluation should be assigned as he was unable to enjoy 
himself socializing due to his hearing loss; that his spouse 
would often get mad at him as she had to repeat things 2 or 3 
times; and that his hearing loss could pose a danger when he 
drove or when he was at home as he could not hear others 
approaching.


Analysis

Service connection is in effect for bilateral hearing loss, 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.   

The veteran's claim for a higher rating arose following the 
assignment of an initial disability rating.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for hearing loss, the Board will follow the 
mandates of the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. 
§§ 4.85, 4.86 and Diagnostic Code 6100.  This criteria calls 
for the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests.  38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  In order 
to establish entitlement to a compensable evaluation for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
and puretone decibel threshold average are met. 

With respect to the actual application of the criteria used 
for evaluating hearing loss in this case, there are 
provisions for a range of disability ratings.  This range is 
from noncompensable (zero percent) to 100 percent.  The 
rating itself, as indicated above, is based upon impairment 
of hearing as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold as measured by pure tone audiometry in the 
frequencies of 1000, 2000, 3000, and 4000 hertz (Hz).  The 
rating schedule establishes 11 levels of auditory acuity, 
designated from level I, for essentially normal hearing, to 
level XI, for profound deafness.  See 38 C.F.R. § 4.85 and 
Diagnostic Code 6100.

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet.App. 345, 349 (1992).  Essentially, from Table VI, at 
38 C.F.R. § 4.85, a Roman numeral designation (I through XI) 
for hearing impairment is obtained.  This numeric designation 
of hearing impairment is based upon a combination of the 
percent of speech discrimination and the pure tone threshold 
average.  That Roman numeral designation is located on the 
Table at the point where the percentage of speech 
discrimination and pure tone threshold average intersect.  
After obtaining the numeric designation of hearing 
impairment, reference is then made to Table VII to determine 
the actual disability percentage assigned in a particular 
case.  In this Table (Table VII) the horizontal row 
represents the ear having the better hearing, and the 
vertical column represents the ear having the poorer hearing.  
The percentage disability evaluation is located at the point 
in Table VII where the row and column intersect.

As set forth above, two VA audiological evaluations were 
obtained during the pendency of this appeal.  The results 
from the August 1999 evaluation show a level II hearing in 
the left ear, and a level IV hearing in the right ear.  The 
point of intersection on Table VII of the rating schedule for 
these levels of hearing, which is used to arrive at the 
percentage of disability for hearing loss, reflects that a 
noncompensable evaluation is warranted.  A similar conclusion 
is obtained when examining the results of the evaluation 
conducted in July 2002.  Again, this shows a Level II hearing 
in the left ear, and a level IV hearing in the right ear, 
which yields a non-compensable evaluation.  Although the 
veteran has testified to the effect that he is unable to 
socialize, that his hearing loss irritates his spouse and 
that he feels that his hearing loss may create dangerous 
situations at times, since the criteria for an increased 
(compensable) schedular evaluation for hearing loss has not 
been shown, there is no basis for granting the benefit the 
veteran seeks.  Accordingly, his appeal is denied.

In reaching this decision, the Board notes that several 
private audiometric reports have been submitted in support of 
the veteran's claim.  In this regard, the Board observes, 
however, that 38 C.F.R. § 4.85 provides that an examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  It is impossible to determine, based on the 
face of the private audiological reports, whether all of the 
requisite criteria under section 4.85 have been met.  The 
Board, therefore, has properly utilized the two VA 
audiological examinations which meet VA regulatory guidelines 
in the evaluation of this claim.  Moreover, as the assignment 
of a disability evaluation for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric findings, VA 
audiological results provide definitive evidence for rating 
purposes without further reference to private evaluations.  
See Lendenmann, supra. 

The Board has also considered the veteran's claim on an 
extraschedular basis under 38 C.F.R. § 3.321(b).  In 
exceptional cases where the evaluation provided by the 
ratings schedule are found to be inadequate, an 
extraschedular evaluation may be approved.  Factors to be 
considered include marked interference with employment or 
frequent periods of hospitalization.  In this case, the 
veteran has not reported nor does the record otherwise 
indicate that the veteran has lost any time from employment 
due to his hearing loss.  The veteran has also not been 
hospitalized due to his hearing loss.  In short, there is no 
basis within the record to conclude that the veteran's claim 
involves an exceptional case where the schedular evaluation 
does not adequately contemplate his service connected 
bilateral sensorineural hearing loss.

ORDER

Entitlement to a compensable rating for the service 
connection bilateral hearing loss is denied.

REMAND

By rating decision in December 1999, service connection was 
awarded for tinnitus and a 10 percent evaluation was 
assigned.  A timely notice of disagreement was submitted in 
July 2000 relative to this issue.  As a result, VA must 
provide the veteran with a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  (When an NOD is 
filed, the Board should remand, rather than refer the issue 
to the RO for the issuance of a statement of the case.)

Accordingly, the case is REMANDED to the RO for the following 
action:

With regard to the December 1999 rating 
decision which granted a 10 percent 
evaluation for tinnitus, the veteran and 
his representative should be provided 
with a statement of the case concerning 
the issue of whether a rating in excess 
of 10 percent for tinnitus is warranted 
which conforms with the requirements of 
38 U.S.C.A. § 7105(d) (1).  In 
particular, the statement of the case 
should provide the veteran with a 
discussion of how applicable laws and 
regulations affect the RO's decision and 
a summary of the reasons and bases for 
such decision.  All provisions of the 
VCAA should be complied with to include 
notifying the veteran of all relevant 
evidence necessary to substantiate his 
claim to include what evidence, if any, 
will be obtained by the claimant, and 
which evidence, if any, will be retrieved 
by VA.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran and his representative should be 
given an opportunity to respond to the 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



